                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

BMO HARRIS BANK, N.A.                                                                  PLAINTIFF

v.                                Case No. 1:18-cv-00042-KGB

MID-ARK UTILITIES & RIG
SERVICES, INC., et al.                                                             DEFENDANTS

                                    DEFAULT JUDGMENT

       Pursuant to the Order entered in this matter on October 30, 2019, it is considered, ordered,

and adjudged that judgment is entered against defendant Mid-Ark Utilities & Rig Services, Inc.

(“Mid-Ark”) in the amount of $155,456.71, consisting of the principal amount of $118,950.79;

accrued and unpaid interest in the amount of $3,988.07 for the period April 9, 2018, to June 19,

2018, based on interest that accrued on the principal amount at the rate of $56.17 per day; accrued

and unpaid interest in the amount of $27,635.64, for the period June 20, 2018, to October 30, 2019,

based on interest that accrued on the principal amount at the same rate; $3,382.21 in late charges;

and $1,500.00 in legal expenses (Dkt. No. 31). Pursuant to 28 U.S.C. § 1961, Mid-Ark is ordered

to pay post judgment interest at a rate of 2.58% per year until judgment is paid in full.

       So ordered this 5th day of February, 2020.



                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
